     Case 1:19-cr-00249-DAD-BAM Document 39 Filed 06/02/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ASHLEY MICHELLE HILL

 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00249-DAD-BAM-2
12                        Plaintiff,               STIPULATION AND ORDER TO
                                                   CONTINUE REVIEW HEARING
13    vs.
14    ASHLEY MICHELLE HILL,                        DATE: July 20, 2020
                                                   TIME: 1:00 p.m.
15                       Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the review hearing in the above-captioned matter now set for June 8,
20   2020, may be continued until July 20, 2020, at 1:00 p.m. before the honorable Sheila K. Oberto.
21          Pretrial Services Officer Jessica McConville has updated all parties that Ms. Hill has had
22   overall satisfactory progress at WestCare. Besides a seemingly inadvertent rule violation that
23   occurred when Ms. Hill returned after having two root canal procedures, Ms. Hill has been
24   participating and doing well in all phases of her WestCare rehabilitation. Given the above, the
25   parties believe the review hearing can be continued to Monday, July 20, 2020 at 1:00 p.m.
26          Time has previously been excluded through the currently scheduled status conference
27   date of September 28, 2020.
28   ///
     Case 1:19-cr-00249-DAD-BAM Document 39 Filed 06/02/20 Page 2 of 2


 1                                                       Respectfully submitted,

 2                                                       McGREGOR W. SCOTT
                                                         United States Attorney
 3
 4   DATED: June 1, 2020                          By:    /s/ Kathleen A. Servatius
                                                         KATHLEEN A. SERVATIUS
 5                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
 6
 7                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 8
 9   DATED: June 1, 2020                          By:    /s/ Charles J. Lee
                                                         CHARLES J. LEE
10                                                       Assistant Federal Defender
                                                         Attorneys for Defendant
11                                                       ASHLEY MICHELLE HILL

12
13                                                ORDER

14            IT HEREBY ORDERED that the review hearing in the above-entitled case shall be

15   continued to July 20, 2020, at 1:00 p.m.

16
17   IT IS SO ORDERED.

18
     Dated:     June 2, 2020                                    /s/   Sheila K. Oberto        .
19                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

      Hill: Stipulation and [Proposed] Order to    -2-
      Continue Review Hearing
